McCueeoch, J. Appellant is a domestic corporation, domiciled at Nashville in Howard County, and filed its petition in the county court to have corrected an assessment of its property for taxation made by the county board of equalization. The county court refused to modify the assessment, and the circuit court, on appeal, also refused to do so, and an appeal was taken to this court. The following is an exact copy of an entry on the assessor’s personal property book, showing the assessment listed by appellant and returned by the county assessor, and the change made by the board of equalization, this being the only record made by the board: Nashville Humber Co. Total value per. property. Total value as equalized. 7 wagons.................... 500 Goods and merchandise........ 4,000 Material & M’f’d Articles...... 6,000 • Value of all other property..... required to be listed........ 20,000 $30,500 $253,450 It appears from this record that the board of equalization, without adding other items of property or increasing the valuation of the particular items already listed, made a total increase in value of all of the listed property from $30,500 as returned by the assessor to $253,450. This method of procedure is precisely what was condemned and held to be erroneous by this court in Saline County v. Hughes, 84 Ark. 347, where we said: “It is contrary to the spirit of this taxing system that there should be such a thing as a gross increase in aggregate valuation. Any item which is 'too high or too low should be equalized by the board; and it is not contemplated by the law that the board shall place a general increase or decrease on the assessment, but that it shall specify wherein the assessment is too high or too low. Therefore the gross increase was erroneous. The court can not patch up an assessment by evidence showing what it should have been; it must stand or fall as finally returned.” The attempt in this case to prove by oral testimony of members of the equalization board how they arrived at this increase and on what items they increased the valuation was merely an effort to patch up the defective and erroneous proceedings of the board while in session. It is urged that we should affirm the case because of omission - of the testimony from the record. An exact copy of the original bill of exceptions is brought here by writ of certiorari, and shows the same to be in the following condition: After reciting the commencement of the trial, it proceeds as follows: “The plaintiff to maintain the issue on its part, introduced the following testimony, towit: (here clerk will copy testimony on part of plaintiff.) And the defendant to maintain the issue on its part introduced the following testimony, towit: (here clerk will copy testimony of defendant.) And the evidence hereinbefore copied and set out was all the evidence introduced in the trial of the case.” This bill of exceptions was approved and attested by the signature of the presiding judge dated June 11, 1908, and attached to it was the court stenographer’s transcript of the evidence adduced at the trial, duly certified by him, showing what witnesses were introduced by the plaintiff (petitioner) and those that were introduced by the county. Following this is the further indorsement of the judge: “Locksburg, Arkansas, June 11, 1908. I have this day examined the annexed bill of exceptions and approve same. [Signed] James S. Steel, Judge.” It is clear that this transcript of the evidence was attached to the bill of exceptions and identified :by the trial judge when he approved the bill. We think, therefore, that the direction to the clerk was sufficiently specific to identify with certainty 'the evidence which was to be copied, and left nothing to his recollection or discretion.. Young v. Gaut, 69 Ark. 114. The case does not fall within the rule announced in St. Louis, I. M. & S. Ry. Co. v. Godby, 45 Ark. 485, or Lesser v. Banks, 46 Ark. 482, which are relied on by counsel for appellee. The judgment of the circuit court is reversed, and the case is remanded for further proceedings consistent with this opinion.